1 Reported in 214 N.W. 32.
1. This case is controlled by State ex rel. City of Minneapolis v. Boucher, supra, page 297, so far as concerns the jurisdiction of the district court on appeal from the order of the city council confirming the assessment.
2. The property owners insist that jurisdiction was not acquired in the condemnation proceeding because of a failure to follow the statute in respect of giving notice. That question is argued in the city's brief. It is not for determination upon this appeal. The city's contention that the district court did not acquire jurisdiction on appeal from the order of the common council confirming the assessment being sustained, it had no jurisdiction to determine whether jurisdiction was acquired of the property in the assessment proceeding, and this court has no jurisdiction on appeal. In G.N. Ry. Co. v. City of Minneapolis,142 Minn. 308, 172 N.W. 135, the question was determined on injunction.
Order reversed. *Page 302